- Provided by MZ Technologies Table of Contents Exhibit 12.1 COCA-COLA FEMSA, S.A.B. DE C.V. Ratio of earnings to fixed charges For the Ye ar ended De cember 31, Mexican FRS: Income from continuing operations before income taxes 13,013 8,312 10,439 8,052 7,720 (+) Fixed Charges 1,930 2,073 1,777 2,052 2,682 (-) Interest capitalized during the period 55 - (+) Current period amortization of interest capitalized in prior periods - Earnings 14,888 10,385 12,216 10,104 10,402 Interest expense 1,609 1,774 1,566 1,911 2,463 (+) Interest capitalized during the period 55 - (+) Portion of rent expense representative of interest 266 299 211 141 219 Fixed Charges 1,930 2,073 1,777 2,052 2,682 Ratio of Earnings to Fixed Charges 7.7 5.0 6.8 4.9 3.8 For the Year ended December 31, US GAAP: Income from continuing operations before income taxes 12,237 7,685 10,215 7,723 7,396 (+) Fixed Charges 1,820 1,931 1,737 2,017 2,564 (-) Interest capitalized during the period 61 98 21 27 - (+) Current period amortization of interest capitalized in prior periods 15 15 15 2 12 Earnings 14,011 9,533 11,946 9,715 9,972 Interest expense 1,493 1,534 1,505 1,849 2,345 (+) Interest capitalized during the period 61 98 21 27 - (+) Portion of rent expense representative of interest 266 299 211 141 219 Fixed Charges 1,820 1,931 1,737 2,017 2,564 Ratio of Earnings to Fixed Charges 7.7 4.9 6.8 4.8 3.8
